          Case 1:20-cv-04457-RA Document 21 Filed 10/06/20 Page 1 of 2
                                                               USDC-SDNY
                                                               DOCUMENT
UNITED STATES DISTRICT COURT                                   ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                  DOC#:
                                                               DATE FILED: 10/6/2020

ORLANDO MINO HERNANDEZ,
individually and on behalf of others similarly
situated, OSMEL RUBEN SOSA NAJERA,
individually and on behalf of others similarly
situated, RAFAEL BASURTO GOMEZ,
individually and on behalf of others similarly
situated, JOSE LUIS MENDEZ, individually
and on behalf of others similarly situated,
MIGUEL MIRANDA, individually and on
behalf of others similarly situated, ROSALIO
PEREZ, individually and on behalf of others                     20-CV-4457 (RA)
similarly situated, and ANGEL GEOVANI
RAMOS,                                                               ORDER

                              Plaintiffs,

                      v.

LIRA OF NEW YORK INC., doing business
as Luke’s Bar & Grill, LUIGI MILITELO,
TOMMY TIN, JONATHAN MATEOS, and
LUIGI LUSARDI,

                              Defendants.

RONNIE ABRAMS, United States District Judge:

       Plaintiffs filed their Complaint with this Court on June 10, 2020, Dkt. 1, and summons

were issued as to Defendants Lira of New York Inc., Luigi Militelo, Luigi Lusardi, and Tommy

Tin on June 11, 2020, Dkts. 7-10, and as to Defendant Jonathan Mateos on August 6, 2020, Dkt.

14. As Plaintiffs did not file an affidavit of service within the 90 days prescribed by Rule 4(m)

of the Federal Rules of Civil Procedure, the Court issued an Order on September 24, 2020

directing Plaintiffs to file a letter explaining why they failed to serve the summons and

Complaint within 90 days, or, if they believed that Defendants had been served, explaining when

and in what manner such service was made. Dkt. 15. On September 28, 2020, Plaintiffs filed an

affidavit of service averring that Defendant Lira of New York was served on August 7, 2020,

Dkt. 16, and four additional affidavits of service averring that Defendants Luigi Militelo, Luigi
           Case 1:20-cv-04457-RA Document 21 Filed 10/06/20 Page 2 of 2


Lusardi, Tommy Tin, and Jonathan Mateos were served on August 12, 2020, Dkts. 17-20.

Defendant Lira’s answer was due on August 28, 2020, and Defendants Luigi Militelo, Luigi

Lusardi, Tommy Tin, and Jonathan Mateos’s answers were due on September 2, 2020.

         Defendants have not appeared, answered, or otherwise responded to the Complaint.

Defendants shall do so or seek an extension by October 27, 2020. If Defendants fail to do so,

and Plaintiffs intend to move for default judgment, they shall do so by November 10, 2020.

Plaintiffs shall serve a copy of this Order on Defendants by October 13, 2020 and promptly file

proof of such service on the docket.


SO ORDERED.

Dated:          October 6, 2020
                New York, New York

                                                    ________________________________
                                                    Ronnie Abrams
                                                    United States District Judge




                                               2
